Citation Nr: 1040654	
Decision Date: 10/29/10    Archive Date: 11/04/10	

DOCKET NO.  07-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to October 
1999.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Upon review of this case, it is clear that the Veteran has chosen 
not to perfect his appeal regarding the issue of service 
connection for a hernia, or residuals thereof.  Accordingly, that 
issue is not currently before the Board.

Finally, for reasons which will become apparent, the appeal as to 
the issues of service connection for bilateral hearing loss and 
tinnitus is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

A chronic low back disorder is not shown to have been present in 
service, or for a number of years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period of 
active military service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2005.  In that correspondence, VA informed the Veteran 
that, in order to substantiate his claim for service connection, 
the evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claim.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the course 
of an RO hearing in June 2008, as well as service treatment 
records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Veteran in this case seeks service connection for a chronic 
low back disability.  In pertinent part, it is contended that, 
while in service, the Veteran on numerous occasions found it 
necessary to move heavy equipment, resulting in "wear and tear" 
on his back, and the eventual development of a chronic low back 
disability.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury, and (3) a nexus between the claimed inservice disease or 
injury and the current disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

In the case at hand, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic low back disability.  In point of fact, at 
the time of service medical examinations in March 1988, October 
1994, and April 1996, the Veteran denied the presence of 
recurrent back pain.  Moreover, at the time of a service 
separation examination in September 1999, the Veteran once again 
denied any problems with recurrent back pain.  A physical 
examination of the Veteran's spine and musculoskeletal system 
conducted at that time was within normal limits, and no pertinent 
diagnosis was noted.

The earliest clinical indication of the presence of a potentially 
chronic low back disability is revealed by a private medical 
record dated in early September 2005, approximately six years 
following the Veteran's discharge from service, at which time the 
Veteran complained of back pain.  Significantly, at that time, 
the Veteran gave a history of back pain "off and on" only for the 
past year.  Moreover, he did not recall having sustained any 
injury to his back.  According to the Veteran, he had done heavy 
lifting "in his work before, working inventory."  Currently, the 
Veteran was working at a bookstore.  When questioned, the Veteran 
indicated that he had tried ice, heat, stretching, and 
medication, but that nothing seemed to be helping.  In fact, the 
Veteran's back problem appeared to be getting worse "over the 
last week or so."  On physical examination, there was evidence of 
palpable tenderness over the right lower lumbar area.  According 
to the Veteran, his pain was in the lumbar and lower thoracic 
areas.  The pertinent diagnosis noted was low back pain.

The Board observes that, during the course of VA outpatient 
treatment in mid-September 2005, the Veteran complained of back 
pain radiating to his legs which had been present "for one year."  
The pertinent diagnosis noted was chronic back pain.

Significantly, not until VA outpatient treatment in March 2006, 
approximately seven years following the Veteran's discharge from 
service, did he attribute his back pain to service, reporting to 
the examiner that he had experienced low back pain "since 1999 
while on active duty."

In evaluating the Veteran's claim, the Board has the duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
that regard, the Veteran has attributed the origin of his current 
low back disability to the lifting of heavy equipment in service.  
However, not until October 2005, approximately six years 
following his discharge from service, did the veteran file a 
claim for service connection for a low back disability.  
Significantly, and as noted above, the Veteran's current low back 
disability was first clinically documented no earlier than 
September 2005, once again, almost six years following his 
discharge from service.  The passage of a number of years between 
discharge from service and medical documentation of a claimed 
disability, it should be noted, is a factor which tends to weigh 
against a claim for service connection.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service 
connection to be established by continuity of symptomatology, 
there must be medical evidence which relates a current condition 
to that symptomatology.  See Savage, supra.  In this case, there 
is no such medical evidence suggesting a link to the Veteran's 
military service.

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
While during the course of VA outpatient treatment in September 
2005, and once again at an RO hearing in June 2008, the Veteran 
indicated that his low back pain had been present since service, 
these statements are inconsistent with his prior report (in early 
September 2005) that his back pain had been present "off and on" 
only for the past year.  This inconsistency in the record weighs 
against the Veteran's credibility as to his assertion of 
continuity of symptomatology since service.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Board entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curim, 78 F.3d 604 (Fed. Cir. 
1996) (upholding the Board's finding that a Veteran was not 
credible because lay evidence about a wound in service was 
internally inconsistent with other lay statements that he had not 
received any wounds in service).  The Board has weighed the 
Veteran's statements and testimony as to continuity of 
symptomatology, and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his own previous 
history of onset of symptoms given after service.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.

The Board acknowledges the Veteran's statements and testimony 
given at the time of an RO hearing in June 2008.  However, the 
Board rejects those assertions to the extent that the Veteran 
seeks to etiologically relate his current low back disability to 
service.  The Veteran's statements and history, it should be 
noted, when weighed against the other objective evidence of 
record, are not credible and of no probative value.  Moreover, 
while the absence of medical reports alone cannot be used to 
refute continuity of symptomatology, the Veteran's multi-year 
postservice period without complaint, as well as a lack of any 
evidence relating the Veteran's current low back disability to 
service, all factor against the Veteran's assertions.  
Significantly, the Veteran, as a layperson, is not competent to 
create the requisite causal nexus for his low back disability.  
Rather, evidence that requires medical knowledge must be provided 
by someone qualified as an expert by knowledge, skill, 
experience, training, or education, none of which the Veteran 
has.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's current low back disability, first 
persuasively documented a number of years following service 
discharge, with any incident or incidents of his period of active 
military service.  Accordingly, the preponderance of the evidence 
is against the Veteran's claim, and service connection for a 
chronic low back disability must be denied.


ORDER

Service connection for a low back disorder is denied.


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for bilateral hearing loss and tinnitus.  In pertinent 
part, it is contended that the Veteran's current hearing loss and 
tinnitus are the result of exposure to noise at hazardous levels 
during his period of service in the United States Navy.

In that regard, the Board acknowledges that, at the time of a 
service separation examination in September 1999, the Veteran's 
hearing was within normal limits.  However, during the course of 
VA outpatient treatment in March 2006, the Veteran gave a history 
of hearing loss and "intermittent, low pitched ringing" (i.e., 
tinnitus) since 1996, during his period of active military 
service.  Significantly, during the course of that same 
outpatient treatment, the Veteran indicated that, "when he left 
service in 1999, his last hearing test (showed) bilateral hearing 
loss."

The Board observes that, with the filing of his Notice of 
Disagreement in April 2006, the Veteran indicated that he "had a 
hearing test performed prior to out processing in Norfolk, 
Virginia, in October of 1999 that indicated deterring (sic) 
hearing loss."  However, no record of such a hearing test is at 
this time a part of the Veteran's claims folder.  Moreover, while 
during the course of an RO hearing in June 2008, the Veteran 
testified that he had undergone a "hearing test in 
Albuquerque...about a year ago," (See Transcript, p.3), a report 
of that testing is similarly not a part of the Veteran's claims 
folder.  Significantly, the Veteran has yet to be afforded a VA 
examination for the purpose of determining the origin of his 
claimed hearing loss or tinnitus.

Under the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  Accordingly, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility in an attempt to 
obtain the aforementioned record of 
audiometric testing conducted in Norfolk, 
Virginia, in October of 1999, which record 
reportedly showed the presence of bilateral 
hearing loss.  All attempts to procure that 
record should be documented in the file.  
If the RO/AMC cannot obtain that record, a 
notation to that effect should be included 
in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
March 2006, and specifically including any 
and all records of audiometric testing 
conducted in either Albuquerque or Silver 
City, New Mexico, on or about June of 2007, 
should then be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts to 
procure such records should be documented 
in the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be included 
in the claims file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

3.  The Veteran should then be afforded the 
appropriate VA examination(s) in order to 
more accurately determine the exact nature 
and etiology of his claimed bilateral 
hearing loss and tinnitus.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination(s).  Moreover, 
the Veteran is to be advised that failure 
to report for a scheduled VA examination or 
examinations without good cause may have an 
adverse affect on his claims.

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the aforementioned 
examinations, the examiner(s) should 
specifically comment as to whether the 
Veteran currently suffers from chronic 
hearing loss and/or tinnitus, and, if so, 
whether one or both of those disabilities 
at least as likely as not had its origin 
during the Veteran's period of active 
military service.  A complete rationale 
must be provided for any opinion 
offered, and all information and 
opinions, when obtained, must be made a 
part of the Veteran's claims folder.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

4.  The RO should then readjudicate the 
Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  
Should the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claims for benefits since the 
issuance of a Statement of the Case (SOC) 
in June 2008.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


